Title: From Thomas Jefferson to Thomas Mann Randolph, 4 December 1821
From: Jefferson, Thomas
To: Randolph, Thomas Mann


Dear Sir
Monticello
Dec. 4. 21.
privateI now inclose you the annual report of the Visitors of the University to the Literary board with it’s documents, to be laid before the Legislature. we have had two copies prepared, one for each house, of the ground plan of the establishment.but as these are in a box, not proper for the mail, & the girls expect to set out for Richmond on Saturday, I will send the box by them, and you will recieve it by the time your copies of the report and other documents can be prepared for the two houses.can you give me any idea when the Literary board will be able to furnish us the remaining 30,900.D. you will see by the report that our debts are upwards of 50,000D. a larger sum than our workman can be out of without great inconvenience. affectionately & respectfully yoursTh: Jefferson